Citation Nr: 1645898	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-31 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right knee patellofemoral syndrome with degenerative joint disease and bursitis (right knee disability).

2.  Entitlement to a disability rating higher than 10 percent for left knee patellofemoral syndrome with degenerative joint disease and bursitis (left knee disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to August 1981, from June 10, 2002, to June 14, 2002, and from July 15, 2002, to July 19, 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the North Little Rock, Arkansas, Regional Office (RO).  

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board initially denied the claims on appeal in a February 2014 decision and the Veteran appealed the appealed this decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In a May 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's February 2014 adjudication of the respective claims and remanding the appeal for appellate review consistent with the terms of the JMR.  

In August 2015, the Board remanded the appeal for further development and the matter has been returned for further appellate review.  

In the August 2015 Board Remand, the issue of entitlement to service connection for a low back disability, including secondary to service connected right and left knee disabilities, but the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran's right and left knee disabilities are respectively rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019 (2015).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  The applicable diagnostic criteria involve examination of range of motion.  

The Board has reviewed the Veteran's most recent VA examination findings, from February 2016, and concludes that these findings do not meet the specifications of Correia.  Specifically, the examination report does not provide a clear indication of the right and left knee range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

The record suggests the Veteran receives regular VA knee treatment, but records dated since August 2014 have not been associated with the claims folder.  Additionally, while not definitive, the record suggests that the Veteran also receives private treatment for the claimed knee disabilities, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records generated since July 2016.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private knee treatment, hospitalization or evaluation, since July 2016.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA knee treatment or hospitalization records, dated from August 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA right and left knee examination to assess the nature, extent, and severity of the disabilities.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner. If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and the range of motion measurements of the opposite joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


